 
 
IV 
108th CONGRESS
2d Session
H. RES. 596 
IN THE HOUSE OF REPRESENTATIVES 
 
April 2, 2004 
Mr. Burton of Indiana (for himself, Mr. Bell, Mr. Chabot, Mr. Tancredo, Mr. Leach, and Mr. Emanuel) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Condemning ethnic violence in Kosovo. 
  
Whereas ethnic violence erupted in Kosovo on March 17, 2004, claiming the lives of 20 individuals, including 8 Kosovo Serbs, 8 Kosovo Albanians, and 4 unidentified victims, injuring more than 600 others, and displacing more than 4,000 Kosovo Serbs and other minorities; 
Whereas the violence also resulted in the destruction of more than 500 homes belonging to Kosovo Serbs, Ashkali, and other minorities, and in the destruction of, or damage to, more than 30 churches and monasteries belonging to the Serbian Orthodox Church; 
Whereas historic mosques in Belgrade and Nis, and an Islamic center in Novi Sad, were also destroyed or damaged; 
Whereas in response to the violence, Commander in Chief of the North Atlantic Treaty Organization (NATO) Allied Forces South, Admiral Gregory Johnson, concluded, This kind of activity, which essentially amounts to ethnic cleansing, cannot go on.; 
Whereas Supreme Allied Commander, Europe, General James Jones ordered the deployment of NATO’s Strategic Reserve Force on March 19, 2004, to calm the violence and end the destruction; 
Whereas Deputy Secretary of State Richard Armitage and Foreign Minister of Serbia and Montenegro Goran Svilanovic met in Washington on March 19, 2004, and called for an immediate end to the violence, concurring that no party in Kosovo can be allowed to profit or advance a political agenda through violent measures; 
Whereas a stable, secure, and functioning multiethnic society is in the best interest of all people of Kosovo, the broader region of Southeast Europe, and the world; 
Whereas it is essential that political leaders in Kosovo support efforts to establish an environment in which all people in Kosovo have freedom of movement and the ability to live free from fear; 
Whereas the United States and members of the international community have called on the people of Kosovo to implement 8 standards outlined by the United Nations Interim Administration in Kosovo (UNMIK), which are to be met prior to the consideration of the question of final status for Kosovo, including: the existence of effective, representative, and functioning democratic institutions; enforcement of the rule of law; freedom of movement; sustainable returns of refugees and displaced persons, and respect for the rights of communities; creation of a sound basis for a market economy; fair enforcement of property rights; normalized dialogue with Belgrade; and transformation of the Kosovo Protection Corps (KPC) in line with its mandate; and 
Whereas it is in the long-term interest of all people of Kosovo that the UNMIK standards are achieved in order to promote peace, stability, and economic development, and to ensure a better future for all people in Kosovo: Now, therefore, be it
 
That 
the House of Representatives— 
(1)urges all people in Kosovo to immediately stop the violence that erupted on March 17, 2004, that has claimed the lives of over 20 individuals and injured more than 600, end the destruction of homes, churches, and other cultural and religious sites, and cooperate with the North Atlantic Treaty Organization’s Kosovo Force (KFOR), the United Nations Interim Administration in Kosovo (UNMIK), and the Kosovo Police to identify for prosecution the perpetrators of violence and the destruction of property; 
(2)expresses its deep condolences to the families of those who have been killed in the recent violence; 
(3)strongly condemns the destruction of personal and religious property in Kosovo, including more than 500 homes belonging to Kosovo Serbs, Ashkali, and other minorities, and of 30 churches and monasteries belonging to the Serbian Orthodox Church, adding to the more than 100 churches that have been destroyed since June 1999; 
(4)strongly condemns the destruction of historic mosques in the cities of Belgrade and Nis, and of an Islamic center in Novi Sad; 
(5)recognizes the commitment made by the Kosovo Assembly to establish a fund for the reconstruction of property, including homes and churches, destroyed during the attacks; 
(6)recognizes the commitment made by Serbian officials to provide funds for the reconstruction of mosques in Belgrade and Nis, and an Islamic center in Novi Sad; 
(7)urges political leaders to fulfill their commitment to rebuild what has been destroyed and to take all possible action to allow the more than 4,000 Kosovo Serbs and other minorities displaced during the violence to return quickly and safely to their homes and communities; 
(8)encourages all political leaders in Kosovo to renounce the use of violence, and to proceed with efforts to establish a secure, peaceful, multiethnic society, which protects the rights of all people in Kosovo, and to take action to proceed with the implementation of the standards, or benchmark goals, outlined by UNMIK; 
(9)strongly recommends that the United Nations review the structure and organization of UNMIK; and 
(10)urges reinvigoration of dialogue between Belgrade and Pristina in an effort to move toward the establishment of a peaceful and secure environment guaranteeing freedom of movement and human rights for all people in Kosovo. 
 
